I concur in the vacating of the order as to Aste and dissent as to the findings as to "certain practices."
All the direct evidence in the case is to the effect that Aste was discharged because of unsatisfactory work. That he was discharged for other reasons is based upon inferences from remarks alleged to have been made several months before the discharge occurred. There appears to be no reason why the employer would prefer to have employees *Page 92 
affiliated with one labor organization rather than another.
There is no evidence that the manager or vice-president, Mr. Rosenblatt, directed the discharge of Aste or knew about it. Mr. True, the foreman, discharged him. When Mr. True was asked why he discharged Aste, he replied that Aste's work was not satisfactory. When pressed for particulars he replied that the job Mr. Aste had to do was what is called chipping or rough cleaning, consisting of taking the burned-in sand from around the heads, risers and crevasses in steel castings. This sand when not properly removed spoils tips and minute explosions in the flame and backfires the molten steel into the tip from the burner. It imposes expensive cuts and grinding.
True further said that Aste was either unable or unwilling to clean the steel castings so as to allow clean torch work comparable to the work done by others. The torch men whose work followed the work of Aste complained, and True was, from the complaints and his own observations that Aste "couldn't or wouldn't" perform as required, forced to discharge him. Mr. Rosenblatt positively states than no one had been discharged because he belonged to the C.I.O. nor for any activity connected therewith. Mr. Wright testified to the same effect.
No substantial basis is revealed from the record why the employer should prefer one labor organization over another. Both were entirely free from control or domination of the company. No charge is made as to any preference. Aste at the time of his discharge appears to have been an officer of the A.F. of L. and a member of the C.I.O. Surely, unsatisfactory service should be a ground for terminating an employment.
The only basis for the making of any findings or order was that the company had engaged in unfair labor practices as to Aste. When that basis goes out the whole decision falls for want of support. *Page 93